   4:20-cr-03068-JMG-CRZ Doc # 46 Filed: 07/27/21 Page 1 of 2 - Page ID # 257




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                      )      Case #: 4:20CR3068
                                               )
                       Plaintiff,              )
                                               )
              vs.                              )      UNOPPOSED MOTION TO
                                               )      EXTEND FILING DEADLINE
                                               )
MATTHEW A. CARPENTER,                          )
                                               )
                       Defendant.              )

       Matthew A. Carpenter, by his attorney, hereby moves this Court for an extension of time

to file the Objection to the Findings and Recommendations. The Objection is due on August 6th,

2021, and Counsel will need additional time to file it. In support of this Motion, Counsel for the

Defendant informs the Court:

           1. To effectively and competently represent Mr. Carpenter, Counsel for the Defendant

               requires additional time to complete and prepare the objection to the Magistrates’

               Finding and Recommendation, Filing #45, by the scheduled objection date;

           2. Counsel for the Defendant has a serious family medical issue and will be unable to

               work on the Objection;

           3. Counsel is making all reasonable efforts to complete the objection in a timely

               manner and requests that the objection date be extended from August 6th, 2021to

               September 6th, 2021;

           4. Counsel for the Defendant has conferred with AUSA, Daniel Packard, who has no
   4:20-cr-03068-JMG-CRZ Doc # 46 Filed: 07/27/21 Page 2 of 2 - Page ID # 258




              objection to the extension.

       WHEREFORE, the Defendant respectfully requests that the Court extend the Objection

due date to September 6th, 2021.


                                                    Respectfully submitted,
                                                    Matthew A. Carpenter, Defendant

                                              BY: s/ Candice C. Wooster
                                                  Candice C. Wooster, #25318
                                                  Brennan, Nielsen, & Wooster Law Offices
                                                  610 J Street, Suite 200
                                                  Lincoln, NE 68508
                                                  Phone: 402-441-4848
                                                  Fax: 402-441-4840
                                                  candice@brennannielsenlaw.com



                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 27th, 2021, I electronically filed the foregoing Motion with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to
AUSA, Daniel D. Packard.


                                                    _s/ Candice C. Wooster
                                                    Candice C. Wooster, #25318
